PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/426,563
Filing Date: 7 Feb 2017
Appellant(s): Dunn et al.



__________________
Adam J. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bre (US PN 3823794) in view of Lee (US PN 5066699) and Donnadieu (US PN 5066699).

Although Bre teaches a heat activated curing step (col. 3, line 29-31), Bre does not explicitly disclose an encapsulant containing adhesive.
Lee teaches that optically transparent curable adhesives (col. 5, line 22-25) as a first portion and comprising an encapsulated component (col. 1, line 63-68) as a second portion were known in the art at the time of the invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an encapsulant containing adhesive as the adhesive in the method of Bre.  The rationale to do so would have been the motivation provided by the teaching of Lee, that to use an encapsulant containing adhesive predictably results in the ability to create an adhesive with extended storage stability under ambient conditions yet still cure rapidly once the encapsulated component is released (Lee, col. 6, line 51-59).  In the case of the encapsulant containing adhesive of Lee, the step of releasing the encapsulated component and allowing the portions to mix is also the step that initiates the curing (Lee, col. 1, line 54-60), where it would have been obvious to one of ordinary skill in the art at the time of the invention that when combining the encapsulant containing adhesive of Lee with the bonding method of Bre that the heating step that initiates the curing of the adhesive in the teaching of Bre would also be the step that releases the encapsulated component in the adhesive of Lee.

Donnadieu teaches releasing the encapsulated material with heat and/or irradiation, as discussed in the teaching of Lee (Lee, col. 2, line 32-33), where Donnadieu specifically teaches that UV radiation was a known suitable release means (Donnadieu, col. 6, line 39-42) that can be applied at “any desired moment” (Donnadieu, col. 2, line 40-41) and where releasing the catalyst was known to occur only after the substrates were contacted with each other (Donnadieu, col. 11, line 23-26) when specifically desiring permanent bonding between the substrates (Donnadieu, col. 11, line 29-31), such as the permanent bond in the teaching of Bre where the bonding material is hardened only after the panel is assembled (Bre, col. 1, line 60-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known suitable heating means as in the teaching of Donnadieu to release the encapsulated material in the adhesive. The rationale to do so would have been the motivation provided by the teaching of Donnadieu, that to use such a UV “heat treatment” (col. 6, line 37-39) predictably results in the heating and release the encapsulated material through the degradation of the capsule material.

With regard to claim 3, Bre in view of Lee teaches the two portions are a resin and a catalyst (Lee, col. 5, line 22-25).

With regard to claim 7, Bre in view of Lee teaches that the amount of catalyst is a result effective variable dependent upon average molecular weight of the resin components and the type of curing agent (Lee, col. 13, line 45-47), where it would have been expected that since the prior art discloses the same method as claimed by applicant, the optimized ratio would also have fallen within the same range as claimed by applicant.



With regard to claim 11, Bre teaches the first and second glass components have substantially the same perimeter (figure 8-9).

Claims 4, 6, 10, 16, and 17 and in the alternative claims 1, 3, 7-9, 11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda (US PGPub 2010/0098839 A1) in view of Lee (US PN 5066699) and Donnadieu (US PN 5066699).
In the alternative with regard to claims 1 and 13, Toyoda teaches a method of bonding two glass components (paragraph 95) comprising the steps of providing a mixture comprising two portions that combined together form an index-matching optical adhesive (paragraph 91, paragraph 97, polymer and initiator), applying the mixture to a first glass component (paragraph 26), placing a second glass component on the mixture so as to interpose the mixture between the first and second glass component, exposing the mixture to an ultraviolet light source while the mixture remains interposed between the first and second glass components (figure 1C) and curing the index matching optical adhesive (figure 1D), wherein the first component is an LCD stack (LCD panel 8) and the first and second component are configured for use with an electronic display (paragraph 58).
Toyoda does not explicitly disclose the index matching adhesive where at least one of the portions is encapsulated or that the ultraviolet light source releases the encapsulated portion.
Lee teaches that optically transparent curable adhesives (col. 5, line 22-25) comprising an encapsulated component (col. 1, line 63-68) were known in the art at the time of the invention.

Toyoda does not explicitly disclose using UV radiation to release the encapsulated portion.
Donnadieu teaches releasing the encapsulated material with heat and/or irradiation, as discussed in the teaching of Lee (Lee, col. 2, line 32-33), where Donnadieu specifically teaches that UV radiation was a known suitable release means (Donnadieu, col. 6, line 39-42) that can be applied at “any desired moment” (Donnadieu, col. 2, line 40-41) and where releasing the catalyst was known to occur only after the substrates were contacted with each other (Donnadieu, col. 11, line 23-26) when specifically desiring permanent bonding between the substrates (Donnadieu, col. 11, line 29-31), such as the permanent bond in the teaching of Toyoda where the bonding material is hardened only after the panel is assembled (Toyoda, figure 1C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known suitable heating means as in the teaching of Donnadieu to release the encapsulated material in the adhesive. The rationale to do so would have been the motivation provided by the teaching of 

With regard to claim 3, Toyoda in view of Lee teaches the two portions are a resin and a catalyst (Lee, col. 5, line 22-25).

With regard to claim 4, Toyoda teaches the first glass component is an LCD stack (substrate 8/7/6 with LCD 8).

With regard to claims 6 and 17, Toyoda teaches the mixture is applied in amounts sufficient to cover the entire first glass component after the adhesive is cured (figure 1D; paragraph 93).

With regard to claim 7, Toyoda in view of Lee teaches that the amount of catalyst is a result effective variable dependent upon average molecular weight of the resin components and the type of curing agent (Lee, col. 13, line 45-47), where it would have been expected that since the prior art discloses the same method as claimed by applicant, the optimized ratio would also have fallen within the same range as claimed by applicant.

With regard to claims 8, 9, and 15, Toyoda in view of Lee teaches the optical adhesive penetrates the capsules once heat is applied and that the adhesive comprises the remnants of the capsules (Lee, col. 3, line 5-9).

With regard to claims 10 and 16, Toyoda teaches the first and second component are configured for use with an electronic display (paragraph 58).

With regard to claim 11, Toyoda teaches the first and second glass components have substantially the same perimeter (figure 1, substrate 4 and substrate 8/7/6).

Claims 2, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bre (US PN 3823794) in view of Lee (US PN 5066699) and Donnadieu (US PN 5066699), or in the alternative over Toyoda (US PGPub 2010/0098839 A1) in view of Lee (US PN 5066699) and Donnadieu (US PN 5066699), as applied for claims 1 and 13 above, and in further view of Inoue (US PN 5852484).
With regard to claims 2, 12, 14, Bre teaches contacting the first and second glass components where each component has a first edge and a second edge opposing the first edge (Bre, figure 9) in addition to the desire to remove air bubbles from between the substrates (Bre, col. 3, line 16-18), where the adhesive covers the entirety of the first glass component (Bre, col. 3, line 12-16).  In the alternative Toyoda teaches contacting the first and second glass components where each component has a first edge and a second edge opposing the first edge (Toyoda, figure 1) in addition to the desire to remove air bubbles from between the substrates (Toyoda, abstract), and where the adhesive covers the entirety of the first glass component (Toyoda, figure 1C/1D).  
Bre or in the alternative Toyoda are silent as to the specific method of contacting the two glass substrates.
Inoue teaches that it was known in the bonding art at the time of the invention to bond the second glass component (substrate 1a) to the first component (substrate 1b) by placing the first edge of the second glass component adjacent to the first edge of the first glass component and holding the first edges of the first and second glass components adjacent to one another while bringing the second edges of the first and second glass components together (figures 2B, parts (a) to (c)), where such a bonding method results in a wave of mixture moving across the first component (figure 2C).
.

(2) Response to Argument

With regard to applicant’s argument that “existing techniques, particularly those which do not utilize the claimed step of interposing the at least partially encapsulated mixture between the glass components without breaking the encapsulated portion” (appeal brief, page 7) result in defective products appears to directly contradict applicant’s specification which discloses that breaking the capsules prior to contact is a suitable alternative embodiment for carrying out applicant’s intended invention.  “The second glass component is slowly lowered until the previously elevated edge rests on the frame, resulting in a layer of the encapsulated mixture interposed between the second glass layer and the first glass layer and the frame.  The capsules may then be broken down, the components mix to create the adhesive, and the adhesive is cured.  Alternatively, the capsules may be broken down prior to placing the second glass component against the frame” (specification, paragraph 13, lines 9-14), reiterated again in paragraph 14, lines 10-11, “Alternatively the capsules may be broken down prior to placing the second glass component against the frame”, and again in the specific description of applicant’s process, “After the mixture 30 has been allowed to flood the first surface 14 a second glass component 40, having a first edge 42 and a second edge 44, may be positioned for bonding.  At, or before this time, a UV source may be exposed to the mixture 30 to allow the encapsulation to release one of the component so that they may begin to mix and create an adhesive” (specification, paragraph 
With regard to applicant’s argument that the prior art, and specifically Bre (appeal brief, page 8), fails to obviate applicant’s claimed method steps, the examiner respectfully disagrees.  Likewise, with regard to applicant’s argument that the rejection attempts to break the claimed step into discrete elements which the Office considers in isolation (appeal brief, page 8), the examiner respectfully disagrees.  Bre teaches that the adhesive is first placed between the first and second substrates (Bre, col. 3, line 12-18) followed by polymerization of the adhesive (Bre, col. 3, line 25-26, “At 75 °C the copolymerization was initiated by the peroxide.”).  The teachings of Lee and Donnadieu are referenced for the specifics regarding an encapsulated adhesive and the use thereof, they are not relied upon to disclose the claimed step order.  In this case, if the encapsulated adhesive known to one of ordinary skill in the art at the time of the invention is used in the method of Bre, then release of the encapsulated portion would have taken place after contact of the surfaces in the method of Bre and during the specific step of polymerizing of the adhesive (in the original method of Bre, initiating polymerization via heating after the surfaces are contacted), where polymerizing the encapsulated adhesive known in the art (Lee, Donnadieu) necessarily requires releasing the encapsulated material.  In this case, although the examiner cites that teaching of Donnadieu that releasing an encapsulated adhesive after contacting the first and second components was known in the art at the time of the invention, this citation 
Although the examiner agrees with applicant (appeal brief, page 8) that the action of releasing the encapsulant in the method of one embodiment of Donnadieu (col. 11, line 23-26) requires the first and second surfaces to apply pressure to the capsules in order to crush them (appeal brief, page 8), the examiner disagrees that this is the opposite of what is claimed.  For purposes of argument, even if Donnadieu was relied upon the teach the claimed method step order, the method of Donnadieu clearly requires that the adhesive be located between the first and second components prior to release of the encapsulant in order to actually have the second component in place to crush said encapsulated adhesive.  The language of claim 1 reads as “placing a second glass component on the mixture so as to interpose the mixture between the first and second glass components without releasing the encapsulated portion and without allowing the mixture to begin curing”.  The moment of contact of the second component onto the adhesive in the method of Donnadieu reads on the step of placing a second glass component as claimed by applicant.  Since release of the encapsulant is required to initiate cure of the adhesive in the teaching of Donnadieu, and since the encapsulant can only be released after the second component is placed on top of the adhesive, the method of Donnadieu is found to read on applicant’s claimed method step.  The examiner notes that although the above discussion is with regard to the method of using pressure to release the encapsulant, Donnadieu also teaches the suitability of UV radiation as an alternative release means (col. 6, line 39-42), where such radiation can be applied at “any desired moment” (col. 2, line 40-41).
With regard to applicant’s argument that impermissible hindsight is relied upon to combine the references, the examiner respectfully disagrees.  Likewise, with regard to applicant’s argument that “the only teaching or suggestion for combining the various elements in the manner claimed comes from applicant’s own disclosures” (appeal brief, page 10), the examiner respectfully disagrees.  The prior art 
With regard to applicant’s argument that the encapsulating material would render the acoustic qualities of the panels of Bre unsatisfactory for its intended purpose (appeal brief, page 10), the examiner notes that aside from mere assertion, applicant has provided no evidence or rationale that such a result would occur.  Bre specifically teaches that the acoustic properties depend on the specific relationship between the thickness of the hardened liquid resin and the thicknesses of the first and second components (col. 1, line 1-58), where this relationship results in the absorption of vibrations by the interlayer and a shift in the critical frequency of overall panel (col. 1, line 16-52).  There is no indication in the teaching of Bre or the prior art that would have led one of ordinary skill in the art to expect that the ability of the hardened resin to absorb vibrations and/or the acoustical properties of the panel based specifically on a relationship between the thicknesses of the components and the hardened resin would have been rendered inoperable due to the presence of the encapsulating material suspended within the hardened resin.
The examiner notes that applicant’s has not provided any specific arguments with regard to the alternative rejection of Toyoda in view of Lee and Donnadieu, asserting the same arguments as applied to Bre apply to Toyoda.  However, Toyoda pertains specifically bonding components for a display, where the argument that the sound qualities of the panel of Bre would have been affected and rendered unsatisfactory for its intended purpose (appeal brief, page 10) does not apply to the method or product of Toyoda.  Additionally, the examiner notes that the adhesive of Toyoda is UV curable, where curing is initiated by UV irradiation only after contact of the second component to the adhesive (figures 1).  
With regard to applicant’s argument that Bre, Lee, Donnadieu, and Toyoda fails to disclose the limitations regarding application of the mixture to cover the entire first component and instead cites Inoue to teaches such a limitation, the examiner respectfully disagrees.  Inoue is relied upon solely to disclose the specific method of contacting the second substrate claimed by applicant to the adhesive covered first substrate of Bre (or in the alternative Toyoda).  The examiner notes that page 8 of the rejection dated 3/5/2020 clearly states “With regard to claims 2, 12, 14, Bre teaches contacting the first and second glass components where each component has a first edge and a second edge opposing the first edge (Bre, figure 9) in addition to the desire to remove air bubbles from between the substrates (Bre, col. 3, line 16-18), where the adhesive covers the entirety of the first glass component (Bre, col. 3, line 12-16).  In the alternative Toyoda teaches contacting the first and second glass components where each component has a first edge and a second edge opposing the first edge (Toyoda, figure 1) in addition to the desire to remove air bubbles from between the substrates (Toyoda, abstract), and where the adhesive covers the entirety of the first glass component (Toyoda, figure 1C/1D).  
With regard to applicant’s mention of the allegation by the office in the Advisory Action dated 7/9/2020 regarding applicant’s claim on page 11 of the appeal brief filed 10/23/2020, the examiner notes that this statement was provided for the purpose of informing applicant.  As stated previously in the advisory dated 7/9/2020, applicant’s claims language is not commensurate in scope with applicant’s 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH BRADFORD/Examiner, Art Unit 1746         
                                                                                                                                                                                               Conferees:

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.